IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  May 14, 2009
                               No. 07-10975
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

TERRY GENE FREEMAN

                                           Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                                 4:07-CV-176


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Terry Gene Freeman appeals the district court’s judgment dismissing
without prejudice his application for a writ of habeas corpus challenging his
2003 conviction of aggravated sexual assault. The district court determined that
Freeman had not exhausted his state remedies as to all of the claims raised in
his habeas application. The respondent concedes that the district court erred in
dismissing the entire habeas application without giving Freeman an opportunity


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                      No. 07-10975

to amend his habeas application to dismiss his unexhausted claims, an issue on
which we have granted a COA. 1 The judgment is VACATED and the case is
REMANDED for further proceedings.                We neither make nor intimate any
opinion as to which of Freeman’s claims have been exhausted.
      Freeman seeks to challenge this court’s refusal to grant him Certificates
of Appealability as to other issues, but we do not consider these claims, as he
allowed the time within which he could make such challenges to lapse.2




      1
          See Rhines v. Weber, 544 U.S. 269, 278 (2005).
      2
          See 5 TH C IR. R. 27.2; F ED. R. A PP. P. 40(a)(1).

                                             2